DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Applicants Response to Non-Final Office Action
Applicants response dated 13 December 2021 to the Non-Final Office Action dated 11 June 2021 is acknowledged.  
Amended claims, dated 13 December 2021 have been entered into the record.

Examiner’s Response
The Examiner determined that the elected product claims were allowable and contacted Applicant’s representative on 21 December 2021 to propose an amendment to withdrawn claim 19 to permit rejoinder and allowance of the withdrawn method claims.  See the interview summary.

Applicants Response to Interview
The supplemental amendment dated 06 January 2022 addresses the substance of the interview.  
Amended claims, dated 06 January 2022 have been entered into the record.


Information Disclosure Statement
The IDS dated 21 December 2021 has been received, entered and considered, a copy is included herein.

Status of the Claims
Claims 1-2, 6-8, 10, 14-16, 18-19, 21-22 and 24-29 are allowed. 
Claims 3-5, 9, 11-13, 17, 20 and 23 were cancelled by the Applicant.

Rejections of Record – Overcome by Amendment:

Claim Rejections - 35 USC § 102
Claims 1, 5-6, 8, 15 and 18 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Ridder (US 4,244,950).
The cited compound is excluded by the present amendment.  The compounds disclosed and taught by the reference all have a 6-membered heteroaryl group containing one nitrogen atom (pyridine) as R1.  The amended claims require a 6-membered heteroaryl group containing at least two nitrogen atoms.

Claims 1-2, 8, 10, 15 and 18 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by LaPorte (Bioorg Med Chem Lett 2006, 16, 100-103).
The cited compound is excluded by the present amendment.  The compound has an unsubstituted 6-membered heteroaryl group containing two nitrogen atoms 1.  The amended claims require a substituent X attached to the R1.  None of the disclosed compounds have such a substituent – see for example table 3 on page 101.  

Claims 1, 5-6, 8, 14-15 and 18 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chemical Abstracts STN REGISTRY Database, Record for RN 1348169-93-6, entered into STN on 04 December 2011.
The cited compound is excluded by the present amendment.  The compound has a 6-membered heteroaryl group containing one nitrogen atom (pyridine) as R1.  The amended claims require a 6-membered heteroaryl group containing at least two nitrogen atoms.

Claims 1, 8, 10, 14-15 and 18 were rejected under 35 U.S.C. 102(a)(2) as being anticipated by Click (WO 2017/184623).
The cited compound is excluded by the present amendment.  The compound has a 6-membered heteroaryl group containing one nitrogen atom (pyridine) as R1.  The amended claims require a 6-membered heteroaryl group containing at least two nitrogen atoms.  The cited compound is the only compound disclosed in the reference which has a 6-membered heteroaryl group at the R1 position.


Double Patenting
Claims 1-2, 5-6, 8, 10, 13-16 and 18 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-10, 12-13, 15-17 and 19-21 of copending Application No. 16638698.
See MPEP 804 I.B.1.(b)(i): 
“If a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) ) with respect to the conflicting claims) compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent, thereby converting the "provisional" nonstatutory double patenting rejection in the other application(s) into a nonstatutory double patenting rejection when the application with the earliest U.S. effective filing date issues as a patent.”

The reference application is a ‘371 of PCT/EP2018/072111 filed August 15, 2018.  The present application is a ‘371 of PCT/EP2018/068081 filed July 4, 2018 and therefore is earlier-filed with respect to any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c).
The rejection of the present claims over Application No. 16638698 is therefore withdrawn at least since it is the only remaining rejection.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19, 21-22 and 24-26, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04 February 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The present claims are drawn to sulfonylurea / sulfonylthiourea compounds according to the generic formula (I) set forth in independent claim 1, salts, solvates and prodrugs thereof and to pharmaceutical compositions and methods of use of the compounds.  

    PNG
    media_image1.png
    104
    151
    media_image1.png
    Greyscale

The compounds are shown in the specification to have functional activity corresponding to inhibition of the inflammasome NLRP3 (pages 178-179).  See for example Guo (Nature Medicine, 2015, 21(7), 677-687) with respect to the recognized pharmacological utilities of compounds having inflammasome functional activity.  The claimed methods of use are consistent with the functional activity.
The claimed compound of formula (I) is required to have R1 and R2 groups with particular structural features:
The R1 group must be a 6-membered heteroaryl containing at least two nitrogen atoms in the 6-membered ring.  The 6-membered heteroaryl must be substituted with at least one monovalent X group which is a group capable of “mesomerically” donating a lone pair of electrons from an N, O or S atom onto a nitrogen atom in the 6-membered heteroaryl ring.  The mesomeric electron donation is described in the specification for example at page 30, lines 14-25 and illustrated by the figure on page 30, which describes how an an art-recognized resonance interaction is possible between the two atoms:

    PNG
    media_image2.png
    258
    706
    media_image2.png
    Greyscale

The limitation is considered to be distinct since one of ordinary skill in the art can readily determine whether or not a given “X” substituent, comprising an N, O or S atom, is capable of existing in such a tautomeric form.  The R1 ring can be further substituted and the further substituents can represent the fusion of another ring or rings onto the 6-membered heteroaryl ring.
The R2 moiety is a cyclic group which must be substituted at the alpha-position with a group other than an optionally substituted monovalent heterocyclic group or an optionally substituted monovalent aromatic group.  See page 19 lines 13-18 where this ring alpha-position is described as that adjacent to the point of attachment of the cyclic group to the remainder of the molecule.  The substituent can be a monovalent group or a fused-ring group as shown in the figure on page 19:

    PNG
    media_image3.png
    137
    99
    media_image3.png
    Greyscale

The claims require a combination of structural features not reasonably taught, suggested or otherwise provide for by the prior art of record.  
Several references teach herbicidal sulfonylurea compounds with 6-membered heteroaryl groups according the R1 of formula (I) but which lack an appropriately substituted cyclic group as R2.   See for example US4681620, US5298480 and WO1992006965.  WO1992006965 is representative and discloses example compounds in the table at pages 8-30.  The reference herbicidal compounds all have a pyrimidin-2-yl or triazin-2-yl moiety as R2 - which cannot be substituted at the alpha-position as claimed.  The generic teachings all require such an aromatic ring at the R2 position, see the abstracts of the references, etc.  There is no reason why the compounds would be modified in such a way as to obtain a compound as claimed.  The claimed compounds lie outside the scope of the reference generic teachings and differ from the disclosed compounds through a non-obvious variation.
The references WO2017184623 (IDS) and WO2016131098 (IDS) teach sulfonylurea compounds with the same inflammasome inhibitory activity of the claimed compounds.  WO2016131098 teaches a genus of compounds at pages 4-5 which arguably overlaps with the claims.  However, the reference only provides very generic teachings with respect to the R1 group.  There are no reasons provided by the reference that would reasonably lead one of ordinary skill in the art to provide for a 6-membered heteroaryl group substituted as required by the R1 of the claims.  For example, a number of example R1 embodiments are taught, such as at pages 18-19, none of which have a 6-membered heteroaryl with 2 nitrogens attached as R1.  None of the numerous example species provided at pages 41-58 have a 6-membered heteroaryl with 2 nitrogens as R1. WO2017184623 teaches a genus of compounds which differs from the instant genus at least since formula (II) at page 24 does not allow for two heteroatoms in the R1 6-membered heteroaryl ring.  The closest compounds are pyridines with only one nitrogen atom in the ring.  See the examples in the tables at pages 89-102.  The vast majority have a phenyl ring as R1.  Only one pyridine is disclosed.  There are no reasons why a different aromatic ring with 2 or more nitrogen atoms in the ring would be used instead of phenyl or pyridine.
WO1998032733 (IDS) teaches sulfonylurea compounds with immunomodulatory functional activity related to that described for the claimed compounds.  See the generic teachings at pages 3-8.  The reference genus arguably overlaps that of the claims but provides no particular teachings that would reasonably lead to a compound as claimed.  In particular a 6-membered heteroaryl ring with 2 nitrogen atoms and a substituent as presently claimed is not disclosed or suggested as an R1 moiety.  For example none of the 130 example compounds taught at pages 42-60 have a 6-membered heteroaryl group as R1.  The example compounds all have a phenyl ring or 5-membered heteroaryl as R1.  There are no reasons why a different aromatic ring with 2 or more nitrogen atoms in the ring would be used instead of those taught.
The claims are allowable over the prior art for at least these reasons.

Related References
WO2020102096, WO2020102098 and WO2020102100 are postdated publications of later-filed patent applications which describe subject matter related to that presently claimed.  See for example compound 823b on page 482 of WO2020102096.  The references are made of record for completeness.
Youssef (Med. Chem. Res. 2001, 10, 404-418) prepares and screens a group of sulfonylurea / thiourea compounds as having potential anticancer utility as variants of Sulofenur.  Some of the screened compounds have structural features similar to those claimed.  See compounds 26-28 on pages 411-412 which differ at least since they do not have the required alpha-substituted R2 group.  The reference does not provide any teachings that would reasonably lead one to modify the compounds in such a way as to obtain a claimed compound.
Conclusion
	Claims 1-2, 6-8, 10, 14-16, 18-19, 21-22 and 24-29 (renumbered claims 1-19) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625